DETAILED ACTION
In response to communications filed 04/25/2022.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. (US 2020/0162337 A1) hereinafter “Jain.”

Regarding Claim 1, Jain teaches A network device (Jain: paragraph 0165 & Fig. 5A, network controller) operable to serve as both a Software-Defined Network Wide Area Network (SD-WAN) node and an Operation, Administration and Maintenance (OAM) Maintenance Entity Group Endpoint (MEP) (Jain: paragraph 0165 & Fig. 5A, network controller includes software defined operations, administration, and maintenance (SD-OAM)), the network device comprising:
a processing resource (Jain: paragraph 0203 & Fig. 6B, processor); 
an SD-WAN module (Jain: paragraph 0165, network controller includes software defined operations, administration, and maintenance (SD-OAM)); and 
a non-transitory computer-readable medium, coupled to the processing resource, having stored therein instructions that when executed by the processing resource (Jain: paragraph 0207, computer-readable storage device) cause the processing resource to: 
receive, by the SD-WAN module, OAM information via one of a plurality of OAM-enabled links of the network device (Jain: paragraphs 0024-0027 & 0167, receive OAM packets from various network endpoints), wherein the plurality of OAM-enabled links are coupled to an OAM network (Jain: paragraph 0165, SD-OAM system for communicating OAM packets); 
determine, by the SD-WAN module, based on the OAM information, an event associated with the OAM network relating to one or more of service availability, Quality of Service (QoS), and service configuration (Jain: paragraphs 0024-0027, 0165 & 0169, analyzing network information to determine health, telemetry, connectivity and respond to issues identified); and 
based on the event, update, by the SD-WAN module, routing information used by the SD-WAN module to determine how to route application traffic over the plurality of OAM-enabled links (Jain: paragraph 0024-0027, correct and repair paths (self-healing) and/or minimize resource issues (e.g., bottlenecks, slowdowns, scalability, etc.) for nodes on network paths of interest (Jain: paragraphs 0025-0026; see also 0169 & Fig. 5A, SD-OAM may monitor troubleshooting actions performed on network and update or generate new intent specific workflows based on the monitored actions).

Regarding Claim 2, Jain teaches the respective claim(s) as presented above and further teaches wherein the OAM information is indicative of: a performance measurements associated with the link; a status change of the link, a Maintenance Entity Group Intermediate Point (MIP) of the OAM network, or a peer MEP; a configuration issue; or addition or activation of a new link to the plurality of OAM-enabled links (Jain: paragraph 0165, network information (e.g., health, telemetry, connectivity, and other data from nodes)). 

Regarding Claim 3, Jain teaches the respective claim(s) as presented above and further teaches wherein the SD-WAN module tightly integrates OAM functionalities and wherein the OAM information is received by the SD-WAN module from one or more of the OAM functionalities (Jain: paragraphs 0165-0169, SD-OAM receives OAM packets to analyze network information to determine health, telemetry, connectivity and respond to issues identified).

Regarding Claim 4, Jain teaches the respective claim(s) as presented above and further teaches wherein the OAM information is received by the SD-WAN module from the OAM module (Jain: paragraph 0165 & Fig. 5A, network controller includes software defined operations, administration, and maintenance (SD-OAM)).

Regarding Claim 5, Jain teaches the respective claim(s) as presented above and further teaches wherein the OAM information is received by the SD-WAN module responsive to a function call issued by the SD-WAN module to the OAM module (Jain: paragraphs 0168, SD-OAM 505 may trigger only particular network endpoints 504 to generate network health information).

Regarding Claim 6, Jain teaches the respective claim(s) as presented above and further teaches wherein the function call causes the OAM module to (i) test connectivity of the MEP with a MIP of the OAM network or with a peer MEP via a link of the plurality of OAM-enabled links; or (ii) measure latency, jitter, and frame loss on the link by performing a loopback check and/or by performing a performance management function (Jain: paragraphs 0165-0169, SD-OAM receives OAM packets to analyze network information to determine health, telemetry, connectivity and respond to issues identified (of specific connections)).

Regarding Claim 7, Jain teaches the respective claim(s) as presented above and further teaches wherein the function call causes the OAM module to (i) identify a service misconfiguration, (ii) test for loss of connectivity to a location, a device failure, or a data plane loop by performing a continuity check (Jain: paragraphs 0165-0169, SD-OAM receives OAM packets to analyze network information to determine health, telemetry, connectivity and respond to issues identified (of specific connections)).

Regarding Claim 8, Jain teaches the respective claim(s) as presented above and further teaches wherein the OAM information is received by the SD-WAN module as a result of proactive monitoring performed by the OAM module (Jain: paragraph 0169 & Fig. 5A, SD-OAM may monitor troubleshooting actions performed on network and update or generate new intent specific workflows based on the monitored actions).

Regarding Claim 9, Jain teaches the respective claim(s) as presented above and further teaches wherein the OAM network implements one or more of a current or future version of Institute of Electrical and Electronics Engineers (IEEE) 802.1ag Connectivity Fault Management (CFM) protocol or a current or future version of International Telecommunication Union (ITU) Y.1731 protocol (Jain: paragraph 0045, SD-SAP may use Y.1731 to perform underlay connectivity and/or fault detection).

Regarding Claim 10, Jain teaches the respective claim(s) as presented above and further teaches wherein the ITU Y.1731 protocol is used for any or combination of Alarm Indication Signal (AIS), Ethernet Lock Signal (LCK), check multicast loopback, measure frame delay, and perform loss measurement using Y.1731 performance management functions (Jain: paragraph 0045, SD-SAP may use Y.1731 to perform underlay connectivity and/or fault detection).

Regarding Claim 11, Jain teaches the respective claim(s) as presented above and further teaches wherein the OAM information is used by the SD-WAN module to perform health-checks (Jain: paragraph 0169, Network health is provided to SD-OAM for analysis and generation of upstream reports).

Regarding Claim 12, Jain teaches A method comprising:
receiving by a Software-Defined Network Wide Area Network (SD-WAN) module of a network device (Jain: paragraph 0165 & Fig. 5A, network controller) operating as both an SD-WAN node and an Operation, Administration and Maintenance (OAM) Maintenance Entity Group Endpoint (MEP) (Jain: paragraph 0165 & Fig. 5A, network controller includes software defined operations, administration, and maintenance (SD-OAM)), OAM information via one of a plurality of OAM-enabled links of the network device (Jain: paragraphs 0024-0027 & 0167, receive OAM packets from various network endpoints), wherein the plurality of OAM-enabled links are coupled to an OAM network (Jain: paragraph 0165, SD-OAM system for communicating OAM packets);
determining, by the SD-WAN module, based on the OAM information, an event associated with the OAM network relating to one or more of service availability, Quality of Service (QoS), and service configuration (Jain: paragraphs 0024-0027, 0165 & 0169, analyzing network information to determine health, telemetry, connectivity and respond to issues identified); and
based on the event, updating, by the SD-WAN module, routing information used by the SD-WAN module to determine how to route application traffic over the plurality of OAM-enabled links (Jain: paragraph 0024-0027, correct and repair paths (self-healing) and/or minimize resource issues (e.g., bottlenecks, slowdowns, scalability, etc.) for nodes on network paths of interest (Jain: paragraphs 0025-0026; see also 0169 & Fig. 5A, SD-OAM may monitor troubleshooting actions performed on network and update or generate new intent specific workflows based on the monitored actions).

Regarding Claim 13, Jain teaches the respective claim(s) as presented above and further teaches wherein the OAM information is indicative of: a performance measurements associated with the link; a status change of the link, a Maintenance Entity Group Intermediate Point (MIP) of the OAM network, or a peer MEP; a configuration issue; or addition or activation of a new link to the plurality of OAM-enabled links (Jain: paragraph 0165, network information (e.g., health, telemetry, connectivity, and other data from nodes)).

Regarding Claim 14, Jain teaches the respective claim(s) as presented above and further teaches wherein the SD-WAN module tightly integrates OAM functionalities and wherein the OAM information is received by the SD-WAN module from one or more of the OAM functionalities (Jain: paragraphs 0165-0169, SD-OAM receives OAM packets to analyze network information to determine health, telemetry, connectivity and respond to issues identified).

Regarding Claim 15, Jain teaches the respective claim(s) as presented above and further teaches wherein the network device includes an OAM module and wherein the OAM information is received by the SD-WAN module from the OAM module (Jain: paragraph 0165 & Fig. 5A, network controller includes software defined operations, administration, and maintenance (SD-OAM)).

Regarding Claim 16, Jain teaches the respective claim(s) as presented above and further teaches wherein the OAM information is received by the SD-WAN module responsive to a function call issued by the SD-WAN module to the OAM module (Jain: paragraphs 0168, SD-OAM 505 may trigger only particular network endpoints 504 to generate network health information).

Regarding Claim 17, Jain teaches the respective claim(s) as presented above and further teaches wherein the function call causes the OAM module to (1) test connectivity of the MEP with a MIP of the OAM network or with a peer MEP via a link of the plurality of OAM-enabled links; or (11) measure latency, jitter, and frame loss on the link by performing a loopback check and/or by performing a performance management function (Jain: paragraphs 0165-0169, SD-OAM receives OAM packets to analyze network information to determine health, telemetry, connectivity and respond to issues identified (of specific connections)).

Regarding Claim 18, Jain teaches the respective claim(s) as presented above and further teaches wherein the function call causes the OAM module to (i) identify a service misconfiguration, (ii) test for loss of connectivity to a location, a device failure, or a data plane loop by performing a continuity check (Jain: paragraphs 0165-0169, SD-OAM receives OAM packets to analyze network information to determine health, telemetry, connectivity and respond to issues identified (of specific connections)).

Regarding Claim 19, Jain teaches the respective claim(s) as presented above and further teaches wherein the OAM information is received by the SD-WAN module as a result of proactive monitoring performed by the OAM module (Jain: paragraph 0169 & Fig. 5A, SD-OAM may monitor troubleshooting actions performed on network and update or generate new intent specific workflows based on the monitored actions).

Regarding Claim 20, Jain teaches A non-transitory computer-readable storage medium embodying a set of instructions (Jain: paragraph 0207, computer-readable storage device), which when executed by one or more processors (Jain: paragraph 0203 & Fig. 6B, processor) of a network device (Jain: paragraph 0165 & Fig. 5A, network controller) operable to serve as both a Software-Defined Network Wide Area Network (SD-WAN) node and an Operation, Administration and Maintenance (OAM) Maintenance Entity Group Endpoint (MEP) (Jain: paragraph 0165 & Fig. 5A, network controller includes software defined operations, administration, and maintenance (SD-OAM)), causes the one or more processors to perform a method comprising:
receiving OAM information via one of a plurality of OAM-enabled links of the network device (Jain: paragraphs 0024-0027 & 0167, receive OAM packets from various network endpoints), wherein the plurality of OAM-enabled links are coupled to an OAM network (Jain: paragraph 0165, SD-OAM system for communicating OAM packets); 
determining based on the OAM information, an event associated with the OAM network relating to one or more of service availability, Quality of Service (QoS), and service configuration (Jain: paragraphs 0024-0027, 0165 & 0169, analyzing network information to determine health, telemetry, connectivity and respond to issues identified); and
based on the event, updating routing information used by the SD-WAN module to determine how to route application traffic over the plurality of OAM-enabled links (Jain: paragraph 0024-0027, correct and repair paths (self-healing) and/or minimize resource issues (e.g., bottlenecks, slowdowns, scalability, etc.) for nodes on network paths of interest (Jain: paragraphs 0025-0026; see also 0169 & Fig. 5A, SD-OAM may monitor troubleshooting actions performed on network and update or generate new intent specific workflows based on the monitored actions).

Response to Arguments
Applicants' arguments:
a) Jain does not teach or suggest an SD-WAN module which receives OAM information to update routing information used by the SD-WAN module to determine how to route application traffic (remarks, page 7, paragraph 3).

Examiner’s response:
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.  Examiner first notes an SD-WAN component or node (i.e. SD-WAN gateway, SD-WAN controller, SD-WAN orchestrator, etc.) is simply a virtual networking component of the virtual WAN architecture used to assist in establishing and/or routing traffic between users and cloud based applications in a wide area networking environment.  Claims 1, 12 and 20 recite a network device operating as both an SD-WAN node and an OAM node in which the SD-WAN module obtains OAM information related to service availability, QoS and/or service configuration to determine how to route application traffic over OAM links.  Therefore, the functionalities of the SD-WAN module and the OAM module are integrated into the network device.  That being stated, Jain similarly teaches a network controller comprising a SD-OAM in Software-Defined WAN or Software-Defined Access which can account for dynamic network traffic flows to determine data paths through the network topology.  In effect, OAM packet paths can change with shifting data paths in order to provide connectivity and fault detection for particular traffic flows without causing bandwidth or scaling and performance issues on network or endpoint devices (Jain: paragraphs 0024-0027; see also paragraphs 0185).  The SD-OAM has the functionality to correct and repair paths (self-healing) and/or minimize resource issues (e.g., bottlenecks, slowdowns, scalability, etc.) for nodes on network paths of interest (Jain: paragraphs 0025-0026).  Examiner notes since Jain teaches the network controller obtains OAM information to determine how to route traffic through the network topology, Jain similarly teaches integrating the functionalities of the SD-WAN module and SD-OAM module into the network controller to determine how traffic is routed in a Software-Defined WAN or Software-Defined Access architecture.  
Therefore Examiner maintains the rejection of 1, 12 and 20 and respective dependent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468